NEWS RELEASE EXHIBIT 99.1 Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: OR Andrew D. Demott, Jr., CFO Hala Elsherbini, Halliburton Investor Relations (727) 803-7135 (972) 458-8000 For Immediate Release SUPERIOR UNIFORM GROUP, INC. REPORTS OPERATING RESULTS FOR ● Net Sales Increase 29.5% with 18.2% Organic Growth ● Net Income Increases over 90% ● Earnings per share ( Dilute d) Increases 78.3% SEMINOLE, Fla. - February 26, 2015 – Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, image apparel and accessories, today announced its fourth quarter and year-end operating results for 2014. The Company announced that for the year ended December 31, 2014, net sales increased 29.5% to $196.2 million, compared to 2013 net sales of $151.5 million. Net income for the year ended December 31, 2014 was $11.3 million, or $0.82 per share (diluted), compared to $5.9 million, or $0.46 per share (diluted), reported for the year ended December 31, 2013. Net income for the fourth quarter ended December 31, 2014 was $2.9 million, or $0.20 per share (diluted), compared to net income of $1.7 million or $0.13 per share (diluted) reported for the fourth quarter ended December 31, 2013. Michael Benstock, chief executive officer, commented: “We are very pleased to report that we had a very strong finish to a transformational year for our company. We reported phenomenal results, including two record quarters, and strengthened our business model. Net sales increased 29.5% in 2014 and, while the inclusion of HPI’s operating results for the full year in 2014 versus only six months in 2013 contributed $17.1 million, or 11.3% of this growth, organic growth in both of our operating segments contributed 18.2% of growth. HPI and the balance of our Uniforms and Related Products segment made significant inroads in taking additional market share in 2014. Additionally, we’ve made significant progress on our long-term growth strategies in place at both operating segments. Our diverse business segments offer services for which there is a growing demand. We maintain a strong competitive position from a cost efficient platform and are able to generate solid margins with potential for upside leverage. – more – “Favorable market and economic trends are driving forward momentum. While we don’t provide specific guidance, we currently expect our uniform segment will exceed our organic growth rate of approximately 6 percent per year, which represents our historical growth rate for the last several years prior to the HPI acquisition. Our Remote Staffing Solutions vertical should continue to post significant growth at the same dollar levels generated in the past few years. Overall, on a consolidated basis, we expect average organic growth in excess of 8 percent per year over the next three to five years. Additionally, we are aggressively seeking acquisitions with high-growth potential. “We have evolved while maintaining the same entrepreneurial spirit our 95-year heritage was built upon. Our management team and entire workforce are highly motivated to reach the next level of growth and drive optimum results, strengthen the company’s enterprise value, and create long-term value for our shareholders.” About Superior Uniform Group, Inc. Superior Uniform Group ® (NASDAQ: SGC), established in 1920, is an award-winning provider of uniform programs, image apparel and promotional products. We provide these products as well as a wide range of value-added services to major corporations and healthcare facilities nationwide. We are leaders in innovative product and program design, global manufacturing and state-of-the-art distribution. Our customers rely on us to provide their employees and customers with an extraordinary experience which helps them to better communicate their brand identity. We provide uniforms for the healthcare, retail, food service, private security, transportation, and hospitality marketplaces. Superior Uniform Group’s commitment to service, quality, value, innovation and social responsibility, combined with our financial strength and global resources enable us to meet and exceed our customers’ diverse needs. We sell our products through our signature brands, Superior I.D. ™, Fashion Seal Healthcare ® and HPI Direct
